DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.


Response to Amendment
            The amendment filed 06/06/2022 has been entered.  Claims 1-20 remain pending in the application.  Claims 8, 16-17 and 20 remain withdrawn from consideration.
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.  
The previous 35 USC 112 rejections of Claims 1-7, 9-15 and 18-19 are withdrawn in light of Applicant’s amendment to Claims 1-3, 7 and 12-13.  It is noted, that in the previous Office action, Claims 14-15 and 18-19 were erroneously cited as being rejected under 35 USC 112(b) however this was an obvious typographical error.  All previously cited 112 rejections have been withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson US Pub. 2013/0236341.

With respect to Claim 18, Anderson disclose a method, “under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I), comprising: providing an electric submersible pumping system 18 (see Figure 3) with an outer housing 20 (see Figure 3 and 10) containing an integrated pump and motor (7 see Figure 4 and 1 in Figure 10) within the outer housing 20, the integrated pump and motor comprising a stator 16 defining a central bore (center bore of 7 in Figure 4) and a plurality of stages 6 disposed within the central bore (center bore of 7 in Figure 4), the stator 16 comprising a magnet wire (50 see Figure 10) extending longitudinally along the plurality of stages 6 outside of the central bore (Figure 10 is a generic installation of all the embodiments including Figure 4, cable 50 supplies “power” to the motor via 49, Paragraph 0055, lines 7-9), each of the plurality of stages 6 comprising a diffuser 3 and an impeller 4, and a shaft 27 extending longitudinally through the plurality of stages 6 (see Figure 4); conveying the electric submersible pumping system 18 downhole (Paragraph 0055, lines 1-6) into a borehole 19; providing electrical power (Paragraph 0055, lines 1-21) to a motor 13 of the integrated pump and motor 7; and pumping a fluid 22 through (see Figures 3 and 10) the integrated pump and motor 7 within the outer housing 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. US 5,211,546, in view of Sheth et al. US 7,326,034, as an evidentiary reference.

With respect to Claim 1, Isaacson et al. disclose an electric submersible (Column 1, lines 49-58, “motor stator, is located either externally or internally of the conduit”) pump 9 comprising: a stator 21/17/13/15 defining a passage (passage inside 21) extending longitudinally (along axis of 21 in Figure 1A) through the stator (see Figure 1) and having a plurality of slots (see holes containing wires 71, in Figure 1) around the passage (passage inside 21); a magnet wire (bottom 71 in Figure 1A, landscape view) extending longitudinally through at least a portion of the plurality of slots (see Figure 1A); a plurality of stages (50/51/42/41/40/28/27/29 to the left and right of 57 in Figure 1A, landscape view) disposed within the passage (passage inside 21) such that the magnet wire (bottom 71 in Figure 1A, landscape view) extends along (bottom 71 is the same as top 71 after winding around 13, the wire only has to extend longitudinally through a portion of the slot) the plurality of stages 50/51/42/41/40/28/27/29 to the left and right of 57 in Figure 1A), each of the plurality of stages (either the left or right stage) comprising: an impeller (50/51 in left stage) configured to rotate relative (Column 8, lines 60-68, both stages 0/51/42/41/40/28/27/29 to the left and right of 57 are rotating relative to stationary 21/17/13/15) to the stator 21/17/13/15 in use, the impeller of each of the plurality of stages (50/51 left and right) comprising: an impeller body (50 left and right); a magnetic component (51 left and right; is integral to 41/42, Column 7, lines 47-63) about at least a portion of the impeller body (50 left and right); and a permanent magnet (40, see Figure 1B, 40 at 12 O’clock is in the right stage and 40 at 1 O’clock is in left stage) disposed about at least a portion of the magnetic component (51 left and right), wherein the impeller (50/51 left and right) is positioned within the passage (passage inside 21) extending through the stator 21/17/13/15; and a non-magnetic (“plastic”, Column 11, lines 27-30) diffuser (29 left and right, see Column 7, lines 37-40) locked (“pressed”, Column 8, lines 22-24) in a stationary position (as seen in Figure 1A) relative to the stator 21/17/13/15; and a shaft 30/35a-b extending longitudinally (along axis of 21 in Figure 1A) through the plurality of stages (50/51/42/41/40/28/27/29 to the left and right of 57 in Figure 1A).  
Although, Isaacson et al. disclose most of the limitations of the claim, including a axial flow electrical submersible (Column 1, lines 49-58, “motor stator, is located either externally or internally of the conduit”) pump 9, Isaacson et al. is silent on using the pump downhole in oil and gas wells.  However as evidenced by Sheth et al. it was old and well known in the art to use a axial flow pump downhole (Columns 4, lines 56-58) in oil and gas wells (Column 4, lines 63-65).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the pump disclosed by Isaacson et al. in a well because as evidenced by Sheth et al., it was old and well known in the art to do so.
Also, when reading the preamble in the context of the entire claim, the recitation downhole in an oil or gas well, is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed, namely downhole in a gas or oil well, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 

With respect to Claim 2, as it depends from Claim 1, Isaacson et al. disclose the impeller (50/51 in left and right stage) of each of the plurality of stages (50/51/42/41/40/28/27/29 to the left and right of 57 in Figure 1A) further comprises a fluid conduit (area between 50 left and right, see Figures 1A-B) for transporting a fluid (“fluid”, Column 8, lines 47-50) from a first side (inlet 25 side of 50/51) of the impeller 50/51 to a second side (outlet 26 side of 50/51) of the impeller 50/51 (Column 8, lines 47-50).

With respect to Claim 3, as it depends from Claim 1, Isaacson et al. disclose a non-magnetic (“plastic”, Column 11, lines 27-30) diffuser (29, see Column 8, lines 47-50) associated with the impeller (50/51 left and right, there is a diffuser adjacent each of the impellers) of each of the plurality of stages (50/51/42/41/40/28/27/29 to the left and right of 57 in Figure 1A).

With respect to Claim 4, as it depends from Claim 3, Isaacson et al. disclose the diffuser (29 left and right) comprises a fluid conduit (area between 29, see Figure 1A) for transporting a fluid (“fluid”, Column 8, lines 47-50) from a first side (left side of 29 at 25 in Figure 1A, landscape view) of the diffuser 29 to a second side (right side of 29 at 25) of the diffuser (29 left; the same orientations for 29 right, see Figure 1A).

With respect to Claim 5, as it depends from Claim 1, Isaacson et al. disclose the magnetic component 51 has an annular shape (51 is formed like a ring, see Figure 1B).

With respect to Claim 6, as it depends from Claim 1, Isaacson et al. disclose the magnetic component 51 comprises magnetic steel (41 is a “back iron ring”, Column 7, line 48 and is integrally formed with 51, Column 7, lines 47-63).

With respect to Claim 7, as it depends from Claim 1, Isaacson et al. disclose. a hollow shaft 35a-b (see Figures 1A-B, 35a-b is hollow at 37) extending longitudinally (along axis of 21 in Figure 1A) through a center (center of 17) of the electric submersible pump 9 and through the impeller (50/51 left and right) of each of the plurality of stages (50/51/42/41/40/28/27/29 to the left and right of 57 in Figure 1A).

With respect to Claim 10, as it depends from Claim 1, Isaacson et al. disclose the permanent magnet 40 has an annular shape (see 40 in Figure 1B at 12, 3, 6 and 9 O’clock, all in the left stage, have a ring shape).

With respect to Claim 11, as it depends from Claim 1, Isaacson et al. disclose the stator 21/17/13/15 comprises a stack of stator laminations (Column 10, lines 43-44).

With respect to Claim 12, as it depends from Claim 1, Isaacson et al. disclose a shaft 35a-b extending through the impeller (50/51 left and right) of each of the plurality of stages (50/51/42/41/40/28/27/29 to the left and right of 57 in Figure 1A), wherein the impeller 50/51 rotates about the shaft (35a-b, see Figure 1A, Column 8, lines 51-63).

With respect to Claim 13, as it depends from Claim 1, Isaacson et al. disclose the impeller 50/51 of each of the plurality of stages (50/51/42/41/40/28/27/29 to the left and right of 57 in Figure 1A) rotates in response to a flow of electricity (“power supply”, Column 8, lines 51-63) through the magnet wire 71.

With respect to Claim 14, Isaacson et al. disclose a system comprising: an electric submersible pumping system (9, Column 1, lines 49-58, “motor stator, is located either externally or internally of the conduit”) having a fluid intake 25 and a fluid discharge 26, the electric submersible pumping system comprising: a housing 17; a stator 21/13 disposed within (see Figure 1A) the housing 17, a central passage (inside 21) extending longitudinally (along axis of 30) through the stator 21/13; a plurality of non-magnetic (“plastic”, Column 11, lines 27-30) diffusers (29 left and right) disposed within the central passage (inside 21) in a locked position (“pressed” Column 8, lines 23-25) with respect to the stator 21/13 (see Figure 1, 29 and shaft are stationary to 21/13); a plurality of magnetic impellers (50/51/40 left and right of 57 in Figure 1A, landscape view) disposed within the central passage (inside 21) in cooperation with the plurality of non-magnetic diffusers (29 left and right) such that application of electric power to the stator 21/31 causes rotation (Column 8, lines 60-63) of the plurality of magnetic impellers; and a shaft 30/35a-b extending longitudinally (along the centerline of 30) through the plurality of non-magnetic diffusers (29 left and right) and the plurality of magnetic impellers (50/51/40 left and right of 57 in Figure 1A).  Although, Isaacson et al. disclose most of the limitations of the claim, including an axial flow electrical submersible pumping system (9, Column 1, lines 49-58, “motor stator, is located either externally or internally of the conduit”), Isaacson et al. is silent on using the pump downhole in oil and gas wells.  However as evidenced by Sheth et al. it was old and well known in the art to use an axial flow pumping system downhole (Columns 4, lines 56-58) in oil and gas wells (Column 4, lines 63-65).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the pump disclosed by Isaacson et al. in a well because as evidenced by Sheth et al. it was old and well known in the art, to do so.
Also, when reading the preamble in the context of the entire claim, the recitation downhole in an oil or gas well, is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed, namely downhole in a gas or oil well, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 

With respect to Claim 15, as it depends from Claim 14, Isaacson et al. disclose each magnetic impeller (50/51/40 left and right of 57 in Figure 1A, landscape view) of the plurality of magnetic impellers comprises a body (50 left and right), a magnetic component (51 left and right; is integral to 41/42, Column 7, lines 47-63) disposed about the body (50 left and right), and a permanent magnet (40, see Figure 1B, 40 at 12 O’clock is in the right stage and 40 at 1 O’clock is in left stage).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al., in view of Sheth et al., as an evidentiary reference (both previously mentioned), in view of Antaki et al. US 6,244,835.

With respect to Claim 9, as it depends from Claim 1, although Isaacson et al. disclose most of the limitations of the claim, including an impeller body 50, Isaacson et al. and Sheth are silent on a magnetic material.  Antaki et al. disclosing a pump 10, specifically teach an impeller body (16, see Figure 2) comprises a magnetic material (“magnetic material”, Column 6, lines 53-54).  Antaki et al. teach using the magnetic material advantageously created a motor pole out of the body (Column 7, line 25-26).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the magnetic material as taught by Antaki et al., in the body disclosed by Isaacson et al., to have advantageously created a motor pole out of the body.
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the impeller body of a magnetic material, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Isaacson et al. (both previously mentioned).

With respect to Claim 19, as it depends from Claim 18, although Anderson discloses most of limitations of the claim, including forming the integrated pump and motor (7 see Figure 4 and 1 in Figure 10) with a plurality of diffusers 3 mounted within the stator 16, and a plurality of impellers 4 rotatably mounted within the stator 16 in cooperation (see Figure 4) with the plurality of diffusers 3; Anderson is silent on a plurality of non-magnetic diffusers and a plurality of magnetic impellers.  Isaacson et al. disclosing a submersible pump (Column 1, lines 49-58, “motor stator, is located either externally or internally of the conduit”), specifically teaches forming a plurality of non-magnetic (“plastic”, Column 11, lines 27-30) diffusers (29 left and right, see Column 7, lines 37-40) and a plurality of magnetic 40 impellers (50/51 left and right).  Isaacson et al. teach the magnetic impellers advantageously rotated the pump (Column 8, lines 60-63) while the non-magnetic diffusers advantageously reduced eddy currents (Column 9, lines 61-67).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the magnetic impellers and non-magnetic diffusers as taught by Isaacson et al., in the pump disclosed by Anderson, to have advantageously rotated the pump while reducing the eddy currents.


Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered, but they are not persuasive.

In response to Applicant’s arguments, see Remarks, Page 7, line 15-26, with respect to Claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, the additional newly added limitations, e.g. the impeller rotates relative to the stator, non-magnetic diffuser and a shaft; are all disclosed by Isaacson et al.

Applicant’s arguments, see Remarks, Page 8, lines 1-13, with respect to Claim 18 and Buchanan, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see Remarks, Page 8, lines 14-26, with respect to Claim 14 and the Buchanan-Kanayama et al. combination, have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Also, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

With respect to Claim 9, and the Antaki et al. reference, Antaki et al. is used only to teach the obviousness of making impellers out of a magnetic material.  Further, as cited in the previous rejection (Page 9, third full paragraph) a choice of material is considered an obvious design choice. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faller US Pub. 2015/0104335 teaches a multi stage pump with magnetic impellers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
08/17/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746